Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
27, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 27, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00577-CV
____________
 
IN RE LUCIUS RANDOLPH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
30, 2006, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable James P. Dixon, presiding
judge of the Grimes County Court, to set aside a protective order entered on
April 5, 2006, in cause number 3623.
Relator
has not established that he is entitled to mandamus relief.  See Tex. R. App. P. 52.3.  Accordingly, we
deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed July 27, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.